Citation Nr: 0005214	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-12 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran timely applied for a waiver of recovery 
of an overpayment of pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of the Debt 
Management Center, which in turn was referred to the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  This determination denied the veteran's request for a 
waiver of recovery of an overpayment of pension benefits in 
the amount of $4,539 on the basis that he did not submit a 
timely request for waiver of the overpayment.

The issue developed for appeal was characterized as 
entitlement to waiver of recovery of an overpayment of 
pension benefits.  Upon review, the Board has determined that 
the issue is more accurately characterized as set forth on 
the title page.  


FINDINGS OF FACT

1.  In June 1997, based on information relating to the 
appellant's receipt of Social Security Administration 
benefits, his pension award was retroactively reduced and an 
overpayment in the amount of $4,539 was created as a result.

2.  VA's Debt Management Center sent a letter to the 
appellant in June 1997, informing him of the overpayment in 
question and his rights with respect to requesting a waiver 
of the resulting debt.

3. The appellant filed a request for waiver of the 
overpayment in April 1998, in excess of 180 days after notice 
of his indebtedness was sent to his last known address of 
record.


CONCLUSION OF LAW

The appellant did not timely apply for a waiver of recovery 
of an overpayment of pension benefits. 38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.963(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor. 
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing. If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness. 38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(1999).

The record on appeal reflects that VA's Debt Management 
Center (DMC) sent a letter to the appellant in June 1997, 
which informed him of the overpayment in question and him 
rights with respect to requesting a waiver of the resulting 
debt. See [DMC] Referrals for [Committee], VA Form 4-661, 
dated June 3, 1998. Although a copy of the actual notice 
letter (VA Form 20-8900) is not of record, as the appellant 
does not contend that a mistake was made by either VA or 
postal authorities in the mailing of this notice letter to 
his last known address of record at the time the letter was 
sent, it is presumed that he received the notice via the 
authorized VA Form 20-8900. See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (presumption of regularity of administrative 
process in the absence of clear evidence to the contrary).

Thereafter, the appellant filed a request for waiver of the 
overpayment in April 1998 which was denied by decision of the 
Committee in May 1998 on the basis that his request was not 
timely filed pursuant to 38 C.F.R. § 1.963(b)(2). This 
request was clearly made in excess of 180 days after notice 
to the appellant of the existence of his indebtedness. Hence, 
he failed to file a timely request for waiver as authorized 
by law and applicable VA regulations.

Neither the appellant nor his representative has contended 
there were any circumstances beyond his control which caused 
a delay in his receipt of the notification of the 
indebtedness. Because there is no evidence or allegation that 
the notification to the appellant of this indebtedness was 
not received by him or received beyond the time customarily 
required for mailing a response, the Board concludes that his 
application requesting waiver of recovery of the overpayment 
at issue was not timely filed. The United States Court of 
Appeals for Veterans Claims (the Court) has held that, in the 
context of a claim for burial benefits, timeliness of a claim 
is a threshold matter. See Thompson v. Brown, 6 Vet. App. 436 
(1994) (if the claim is untimely, VA has no jurisdiction even 
to consider whether it is well grounded). Moreover, in 
Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court noted 
that where the law and not the evidence is dispositive, as is 
the case here, a claim should be denied or an appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.

Accordingly, as the appellant's request for a waiver of 
recovery of an overpayment of death pension benefits was not 
timely filed, his claim must be denied.


ORDER

The appellant's request for waiver of overpayment of death 
pension was not timely filed and therefore, the benefits 
sought on appeal are denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals




